                    Case 4:20-cv-05640-YGR Document 515-2 Filed 04/28/21 Page 1 of 2


            1                              UNITED STATES DISTRICT COURT
            2                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
            3                                       OAKLAND DIVISION
            4
                 EPIC GAMES, INC.,                           Case No. 4:19-cv-03074-YGR
            5
                                       Plaintiff, Counter-   [PROPOSED] ORDER RE: APPLE INC.’S
            6                          defendant             ADMINISTRATIVE MOTION TO SEAL
                                                             THE COURTROOM DURING
            7         v.                                     PRESENTATION OF CERTAIN
                                                             CONFIDENTIAL MATERIAL AT TRIAL
            8    APPLE INC.,
            9                          Defendant,
                                       Counterclaimant.
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP     [PROPOSED] ORDER RE: APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL THE COURTROOM DURING
                               PRESENTATION OF CERTAIN CONFIDENTIAL MATERIAL AT TRIAL
                     Case 4:20-cv-05640-YGR Document 515-2 Filed 04/28/21 Page 2 of 2


            1           Defendant Apple Inc. has filed an Administrative Motion to Seal the Courtroom During
            2    Presentation of Certain Confidential Material at Trial. Having considered the Motion, all associated
            3    declarations, and any argument of counsel,
            4           IT IS HEREBY ORDERED that the Motion is GRANTED; it is further
            5           ORDERED that the courtroom shall be CLOSED during the testimony of Epic’s expert
            6    accountant Mr. Barnes, during any testimony from other expert witnesses adopting or responding to
            7    Mr. Barnes’ opinion, and during any testimony from fact witnesses addressing Mr. Barnes’ opinions
            8    or the documents on which he relied; it is further
            9           ORDERED that Epic is directed not to refer to Mr. Barnes’ opinions in its opening statement
          10     or in any demonstratives made available on the public record; and it is further
          11            ORDERED that any exhibits admitted into evidence on this subject be and remain redacted.
          12            IT IS SO ORDERED.
          13

          14      DATED: ______________________, 2021
          15

          16                                                          ______________________________________
          17                                                             The Honorable Yvonne Gonzalez Rogers
                                                                              United States District Judge
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                  [PROPOSED] ORDER RE: APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL THE COURTROOM DURING
                                PRESENTATION OF CERTAIN CONFIDENTIAL MATERIAL AT TRIAL
